Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The previous 35 U.S.C. 112(f) notification is withdrawn.

Claim Rejections - 35 USC § 112
The previous 35 U.S.C. 112(a) and (b) rejections are withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with William H. Bollman (301-502-9135) on 09/04/2021.

The application has been amended as follows: 
In claim 1 at line 3, insert ---having an evacuator--- between “a shaping unit” and “configured”.
In claim 1 at line 14, insert ---having a program--- between “a melting judging unit” and “configured”.
In claim 9 at line 3, “feeding unit” has been deleted and replaced by –feeder---.
In claim 9 at line 16, “feeding unit” has been deleted and replaced by –feeder---.
In claim 9 at line 21, insert ---having a program--- between “the melting judging unit” and “,”.

Allowable Subject Matter
Claims 1-9 area allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art neither discloses nor suggests, in combination with the other limitations recited in independent claim 1, a three-dimensional laminating and shaping apparatus to laminate and shape a three-dimensional structure, comprising:

	a melting judging unit configured to detect that the irradiation area on the top surface of the powder layer has converted from powder form to a solid form melted onto the three-dimensional structure, based on the current value of the beam current measured by the ammeter, and generate a melted powder form signal; and

The prior art neither discloses nor suggests, in combination with the other limitations recited in independent claim 9, a laminating and shaping method for a three-dimensional structure, performed by a three-dimensional laminating and shaping apparatus including a powder feeding unit configured to feed a powder layer of an electrically conductive material, an electron beam column configured to output an electron beam and deflect the electron beam toward a front surface of the powder layer, an insulating portion that is in contact with the three-dimensional structure and electrically insulates the three-dimensional structure from a ground potential member, an ammeter connected between the three-dimensional structure and the ground potential member and configured to measure a current value of a current flowing into the ground potential member after passing through the three-

by the melting judging unit, generating the melted powder form signal based on a timing at which a difference between a current value of the electron beam irradiating the powder layer and the current value measured by the ammeter becomes less than or equal to a reference value; and

The closest references are Dusel (US 2013/0055568), Hamada (US 7,019,293), Hall (US-20180154484), Martinsen (US-20170144253), Sato (US-20170154750), Shur (US-20050279935), Tezuka (US-20050134297), but the combination does not disclose the above feature individually or in combination.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Buller (US-20170341183), Yamada (US-20060202119).


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GYOUNGHYUN BAE/Examiner, Art Unit 3761     

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761